Citation Nr: 1757281	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-15 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for low back condition, to include degenerative disc disease. 

2.  Entitlement to service connection for respiratory condition to include chronic obstructive pulmonary disease (COPD) and/or bronchitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Wife



ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to May 1978 and from May 1979 to October 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at a March 2017 Board Hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND
\
During his March 2017 Board hearing, the Veteran stated when he started the service, he had to run at night.  He stated that he fell, and after the fall, he began having back problems.  See Hearing Transcript, p. 14.  The Board notes that the Veteran has been diagnosed with DDD.  See VA Examination entered in CaseFlow in January 2012, p. 3.  During the examination, the examiner opined that it was less likely than not that the Veteran's DDD was incurred in or caused by the claimed in-service injury.  The examiner stated that during service, the Veteran sustained strains which would have resolved within two weeks to two months without any special treatment.  However, the examiner stated that an MRI should be obtained in order to assess the degenerative soft tissue changes.  In light of the VA examiner's recommendation, the Board concludes that it must remand the issue for a follow up examination with appropriate diagnostic testing.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In a May 2014 Statement in Support of Claim, the Veteran stated that while stationed at Fort McClellan, he handled chemicals.  He asserted that his current respiratory disorders are due to the toxins he encountered at Fort McClellan.  

During his March 2017 Board hearing, the Veteran stated that in 1968 while stated at Fort McClellan, he was called in to a special duty to move drums.  See Hearing Transcript, p. 4.  He stated that during the move, he began smelling the drums but realized that they did not have much of a smell.  He took the lid off of one of the drums and began to smell what was inside.  He was told to replace the lid because the content had in chemicals.  See id.  The day after special duty, the Veteran ended up in the hospital with skin rashes.  See STRs, p. 22.  In November 1977, the Veteran was seen for a cough and runny and stuffy nose, and in April 1978, he was seen for an upper respiratory infection (URI).  See STRs, p. 58 and 79.  

The Board notes that the Veteran has been diagnosed with COPD.  See Capri entered in CaseFlow Reader in July 2015.  The Veteran has also asserted that he has been diagnosed with bronchitis.  See Hearing Transcript, p. 7.  The Veteran asserts that the chemicals that were in the drums caused him to develop a respiratory condition, to include COPD and bronchitis.  As such, and in light of the documented in-service complaints, a VA examination is needed to determine if the the claimed disabilities are related to service.  

Additionally, during his hearing, the Veteran stated that doctors treated him for his COPD and/or bronchitis.  See Hearing Transcript at 9.  The Veteran stated that most of the offices are closed, but one or two might be opened.  See id.  These records should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records and any other relevant evidence pertaining to his claims.

2.  Obtain the Veteran's complete VA treatment records, to include treatment records from the Macon and Dublin, Georgia VAMCs.  

3.  After completion of the foregoing, the Veteran should be scheduled for appropriate VA examinations.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiners.  The examiners should indicate that the Veteran's records were reviewed in connection with the examination.  All indicated tests and studies should be accomplished.  The examiners must provide comprehensive reports including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

a.  Low Back Condition

Schedule the Veteran for a VA examination to determine the nature and etiology of his low back condition.  All pertinent tests should be done and all findings reported in detail.  

The examiner is then requested to opine as to whether is it at least as likely as not (a 50 percent probability or more) that any low back condition, including DDD, had its onset in or is otherwise the result of his military service.

b.  Respiratory Condition

Schedule the Veteran for a VA examination to determine the nature and etiology of his respiratory condition.  After review of the claims file and examination of the Veteran, the examiner should state any respiratory disorders found, to include COPD and/or bronchitis.   

Then, the examiner must opine as to whether any respiratory disorder found, to include COPD and/or bronchitis, is at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service, to include the documented in-service complaints or the reported exposure to chemicals in 1977.   

The examiner's attention is directed to the Veteran's noted treatment during service for a cough and URIs in 1977 and 1978, respectively, in his service treatment records.  

4.  Then, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.  

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




